In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00350-CR
      ___________________________

       JAMAL J. TINSLEY, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1433671D


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       On August 19, 2019, Jamal J. Tinsley filed a notice of appeal from the trial

court’s judgment adjudicating him guilty of second-degree assault of a family member.

After Tinsley failed to timely file his brief, we notified his counsel that if we did not

receive Tinsley’s brief by February 3, 2020, we would abate this case for a hearing in

the trial court to determine whether Tinsley wanted to proceed with this appeal. We

did not receive a brief by February 3, so we abated this appeal and remanded this case

to the trial court for a hearing.

       The trial court conducted the hearing on March 9, and Tinsley attended, as did

his counsel. The following exchange occurred during that hearing:

       THE COURT: And you may be seated.

       And the purpose of this hearing is to have an [a]batement [h]earing as
       ordered by the Second Court of Appeals to determine whether the
       appellant desires to prosecute the appeal.

       And, [counsel], have you discussed those issues with your client?

       [Counsel]: I have, Your Honor.

       THE COURT: And would you like to make a statement on the record?

       [Counsel]: Yes, Your Honor. After consideration, my client has
       mentioned that he does want to dismiss the notice of appeal and
       complete his sentence that was ordered by this Court on August 19th,
       2019. We have a motion to dis[]miss notice of appeal, Your Honor, that
       has been signed and verified by my client that we will file with the
       Second Court of Appeals today by eFile, Your Honor.

       THE COURT: And, Mr. Tinsley, is that correct, that it is your desire to
       not prosecute your appeal?

                                           2
      [Tinsley]: Yes, ma’am.

      THE COURT: And so the Court makes a finding that the appellant
      desires to not prosecute the appeal.

After we received the record from the abatement hearing, we reinstated this appeal.

      Although Tinsley’s counsel indicated that he would file in this court a motion

to dismiss Tinsley’s appeal the same day as the trial court’s abatement hearing, no

such motion has been filed to date. Nevertheless, in view of Tinsley’s statement on

the record that he no longer desires to prosecute this appeal and the trial court’s

finding that Tinsley no longer wishes to prosecute this appeal, on our own motion, we

conclude that good cause exists to suspend the requirements of Rule 42.2(a), and we

dismiss this appeal. See Tex. R. App. P. 2 (providing that on its own initiative, an

appellate court generally may—to expedite a decision or for other good cause—

suspend a rule’s operation in a particular case and order a different procedure);

Detwiler v. State, No. 02-18-00457-CR, 2019 WL 984179, at *1 (Tex. App.—Fort

Worth Feb. 28, 2019, no pet.) (mem. op., not designated for publication) (suspending

Rule 42.2(a) and dismissing appellant’s appeal based on appellant’s statement at

abatement hearing that he no longer wanted to prosecute his appeal).




                                          3
                               /s/ Dana Womack

                               Dana Womack
                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 2, 2020




                           4